Exhibit 99(a)(1)(i) COMPANY REPURCHASE NOTICE TO HOLDERS OF 3.00% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2024 (CUSIP No. 018804AK0) ISSUED BY ALLIANT TECHSYSTEMS INC. Reference is made to the Indenture, dated as of August 13, 2004 (the “Base Indenture”), by and among Alliant Techsystems Inc., a Delaware corporation (the “Company”), as issuer, the subsidiary guarantors listed on Schedule I thereto (the “Subsidiary Guarantors”) and The Bank of New York Mellon Trust Company, N.A., as successor to BNY Midwest Trust Company, as trustee (the “Trustee”), relating to the 3.00% Convertible Senior Subordinated Notes due 2024 (the “Notes”), as supplemented by the First Supplemental Indenture, dated as of October 26, 2004 (together with the Base Indenture, the “Indenture”), by and among the Company, as issuer, the Subsidiary Guarantors and the Trustee.Section 3.06 of the Indenture requires that, at the option (the “Put Option”) of each holder (each, a “Holder” and, collectively, the “Holders”) of Notes, all or a portion of the Notes must be repurchased by the Company on August 15, 2014 (the “Repurchase Date”), in accordance with the terms, procedures and conditions outlined in the Indenture. NOTICE IS HEREBY GIVEN pursuant to the terms and conditions of the Indenture that, as required by the Indenture, the Company will repurchase properly surrendered Notes on the Repurchase Date for a repurchase price (the “Repurchase Price”) payable in cash equal to $1,000 per $1,000 principal amount of Notes validly surrendered for repurchase and not validly withdrawn, upon the terms and subject to the conditions set forth in the Indenture, the Notes, this Company Repurchase Notice and any related notice materials, as amended and supplemented from time to time.Holders may surrender their Notes for repurchase at any time from 9:00 a.m. New York City time on Friday, July 18, 2014, through 5:00 p.m. New York City time on Thursday, August 14, 2014 (such date and time, the “Expiration Date”), in accordance with the terms, procedures and conditions outlined in the Indenture. This Company Repurchase Notice is being sent pursuant to Section3.06 of the Indenture and the provisions of the Notes.All capitalized terms used and not otherwise defined herein have the meanings given to them in the Indenture. The Repurchase Date is an Interest Payment Date under the terms of the Indenture.Pursuant to Section 3.06(a) of the Indenture, interest accrued to the Repurchase Date will be paid to holders of record of the Notes as of August 1, 2014.Therefore, we expect that there will be no accrued and unpaid interest due as part of the Repurchase Price. As of the date of this Company Repurchase Notice, the Company has called all of the outstanding Notes for redemption on August 20, 2014 (the “Redemption Date”), at a redemption price equal to 100% of the principal amount of the Notes to be redeemed together with accrued and unpaid interest thereon to, but excluding, the Redemption Date.Accordingly, pursuant to Section 15.01(a)(ii) of the Indenture, the Notes may be converted into Common Stock at any time before the close of business on Monday, August 18, 2014, which is the second business day immediately preceding the Redemption Date. In addition, during the previous fiscal quarter, the last reported sale price of the Company’s Common Stock was greater than or equal to 130% of the conversion price of the Notes for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter. As a result, as of March 31, 2014, the Notes were convertible and continue to be convertible at the option of any Holder, and will remain convertible so long as the Company’s stock price continues to meet the 130%-of-conversion-price condition. In accordance with Section 15.01(c) of the Indenture, a Note in respect of which a Holder is electing its Put Option pursuant to Section 3.06 may be converted only if such Holder withdraws its election in accordance with Section 3.08(d) of the Indenture. As of the date of this Company Repurchase Notice, all of the Notes are held in book-entry form through the facilities of The Depository Trust Company (“DTC”), and all of the Notes are currently represented by one or more global certificates held for the account of DTC.Accordingly, all Notes surrendered for repurchase hereunder must be delivered through the transmittal procedures of DTC’s Automated Tender Offer Program, subject to the terms and conditions of that system. To exercise your Put Option to have the Company repurchase your Notes and receive payment of the Repurchase Price, you must have your Notes validly delivered through DTC’s transmittal procedures prior to the Expiration Date.If your Notes are held through a broker, dealer, commercial bank, trust company or other nominee, then you must contact such nominee and instruct such nominee to exercise your Put Option and surrender your Notes through the transmittal procedures of DTC.Notes surrendered for repurchase may be withdrawn at any time prior to the Expiration Date.The right of Holders to surrender Notes for repurchase pursuant to the Put Option expires on the Expiration Date. The Paying Agent and the Conversion Agent are as follows: The Bank of New York Mellon Trust Company, N.A. Corporate Trust Office 2 North LaSalle Street, Suite 1020 Chicago, Illinois 60602 Fax Number: (312) 827-8542 For Information or Confirmation by Telephone: (312) 827-8547 Any questions or requests for assistance or copies of this Company Repurchase Notice or other materials may be directed toWayde Heirigsat Alliant Techsystems Inc. at (952) 351-3016. You may also contact your broker, dealer, commercial bank or trust company or nominee for assistance concerning the Put Option. The date of this Company Repurchase Notice is July 11, 2014. TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 IMPORTANT INFORMATION CONCERNING THE PUT OPTION
